         Case 1:20-cv-00849-CKK Document 16 Filed 03/31/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



EDWARD BANKS, et al.,

                   Plaintiffs-Petitioners

              v.
                                               No. 1:20-cv-849 (CKK)
QUINCY BOOTH, in their official capacity
as Director of the District of Columbia
Department of Corrections, et al.,


                   Defendants-Respondents.


                                      NOTICE OF FILING

       As discussed at the teleconference held today, Plaintiffs’ counsel is filing amended

Proposed Orders for both Plaintiffs’ Application for Temporary Restraining Order (Docket No. 5)

and Plaintiffs’ Motion for Preliminary Injunction (Docket No. 6). Counsel intends that Exhibit A

to this Notice replace Docket Number 5-2 (Proposed Order for Temporary Restraining Order), and

Exhibit B replace Docket No. 6-2 (Proposed Order for Preliminary Injunction).

       This requested form of relief is referenced in Plaintiffs’ Complaint (see Docket No. 1, at

34-35); the Application for Temporary Restraining Order (see Docket No. 5, at 1); the Motion for

Preliminary Injunction (Docket No. 6, at 1); and the Memorandum of Law in Support of Their

Application for the same (Docket No. 4, at 4). Plaintiffs’ counsel regrets the omission in the

Proposed Orders. Per these amended proposed orders, Plaintiffs request that the Court: “Appoint

an expert under Federal Rule of Evidence 706 to make recommendations to the Court regarding

how many and which class members to order released so as to ensure that the number of prisoners

remaining at the CDF and CTF can be housed consistently with CDC guidance on best practices
         Case 1:20-cv-00849-CKK Document 16 Filed 03/31/20 Page 2 of 2




to prevent the spread of COVID-19, including the requirement that prisoners be able to maintain

six feet of space between them and further order that such recommendations take into account

CDC guidance concerning health factors that put individuals at elevated risk of death from

COVID-19.”



DATED: March 31, 2020               Respectfully submitted,
       Washington, D.C.


                                    /s/ Steven Marcus
                                    Steven Marcus (D.C. Bar # 1630882)
                                    Jonathan Anderson (D.C. Bar # 475306)
                                    Jenna Cobb (D.C. Bar # 979506)
                                    Public Defender Service for the District of Columbia
                                    633 Indiana Avenue N.W.
                                    Washington, D.C. 20004
                                    Tel. 202-824-2524
                                    Fax 202-824-2525
                                    smarcus@pdsdc.org

                                    /s/ Scott Michelman
                                    Scott Michelman (D.C. Bar # 1006945)
                                    Arthur B. Spitzer (D.C. Bar # 235960)
                                    Michael Perloff (D.C. Bar # 1601047)
                                    American Civil Liberties Union Foundation
                                            of the District of Columbia
                                    915 15th Street NW, Second Floor
                                    Washington, D.C. 20005
                                    Tel. 202-457-0800
                                    smichelman@acludc.org




                                              2
